Citation Nr: 1442424	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  13-10 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypothyroidism, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from March 1954 to May 1956 and from July 1968 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 Regional Office (RO) in New Orleans, Louisiana rating decision, which denied the claim on appeal.

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of that proceeding has been associated with the Veteran's Virtual VA electronic claims file.

The Veteran's claim was remanded by the Board in October 2013 for additional development.  The matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against finding that hypothyroidism was initially manifested during service or within one year of service, that it is otherwise related to service, or that it was proximately caused or aggravated by diabetes mellitus, type II.



CONCLUSION OF LAW

Service connection for hypothyroidism is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in August 2010 and November 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence and information pertaining to the claim.  He was also advised of the information and evidence that VA would attempt to obtain on his behalf, to include establishing entitlement to service connection on both a direct and secondary basis.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Indeed, based in part on the Veteran's statements during that hearing the case was remanded by the Board for additional development in an attempt to establish all necessary elements for his claim.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Certain private treatment records also have been associated with the claims file.  The Board notes that its October 2013 remand directed that private treatment records from a specific provider be obtained from 1993 to 1998.  Following a request for records from that timeframe, records from this private provider were obtained; however, the records failed to indicate any treatment during the claimed time period.  The Veteran has at no time otherwise referenced any other outstanding records that he wanted VA to obtain.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in June 2010.  In addition, the Board remanded the claim in October 2013 to obtain an additional VA examination.  That examination was provided in December 2013, with addenda in December 2013 and July 2014.  Both examiners diagnosed hypothyroidism, but the June 2010 VA examination report included no opinion as to etiology.  The July 2014 addendum considered all the evidence of record, but concluded that the hypothyroidism was not caused or aggravated by the Veteran's service-connected diabetes mellitus.  In addition, the examiner was unable to conclude whether the hypothyroidism was incurred in service or within one year of separation from service because there was no diagnostic testing performed during this time period that would establish the existence or non-existence of hypothyroidism.  These opinions were based on review of the claims file, interview of the Veteran, and physical examination.  The Board, therefore, finds the December 2013 VA examination report and associated addenda to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the November 2013 letter to the Veteran, the association of private treatment records, the December 2013 VA examination report and December 2013 and July 2014 addenda, and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include endocrinopathies (such as hypothyroidism), manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2014).  In this case, the Veteran contends that he was diagnosed with hypothyroidism within one year of separation from service, but (as will be discussed in greater detail below) the medical evidence demonstrates that his diagnosis with hypothyroidism occurred in approximately December 2000, more than one year after separation from service.  As such, entitlement to service connection on a presumptive basis is not warranted.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The Veteran does not specifically contend that his hypothyroidism began during military service.  Instead, he asserts that he was diagnosed with hypothyroidism and diabetes mellitus, type II, about nine months after separation from service.  In the alternative, the Veteran contends that his hypothyroidism was caused or aggravated by his service-connected diabetes mellitus, type II.

The Veteran's service treatment records do not include complaints, treatment, or diagnoses of hypothyroidism.  As noted, the Veteran does not contend that he was diagnosed with hypothyroidism in service.    

After service, as noted above, the Veteran asserts that he was diagnosed with hypothyroidism within nine months of separation.  The Veteran has not specifically identified where this diagnosis was made (other than reports of it being during a hospitalization at an unidentified facility and/or by his private physician), despite multiple notifications requesting that he provide private medical records or authorization to obtain records regarding his hypothyroidism.  

As discussed above, records from his private treatment provider have been provided to VA.  Rather than documenting a diagnosis of hypothyroidism within one year of separation from service, the records indicate that in December 2000 the Veteran was seen for a check-up.  A past history of diabetes mellitus was noted, but no history of hypothyroidism and the record did not document the prescription or use of any thyroid medication.  Lab tests were ordered and conducted the next day.  The lab test results showed thyroid stimulating hormone (TSH) that was out of the normal range.  Based on the lab findings, later in December 2000 the Veteran's physician prescribed Synthroid.  This is the first notation of a diagnosis of or prescription for hypothyroidism.  The private records thereafter note ongoing prescription of Synthroid. 

In June 2010, the Veteran was afforded a VA examination.  The Veteran reported hypothyroidism with an onset date of 1994, shortly after separation from service.  He claimed that the hypothyroidism was diagnosed concurrently with diabetes and asthma during a hospitalization for shortness of breath.  He reported being on Synthroid since that time.  Following examination, the examiner diagnosed hypothyroidism, but did not provide an opinion as to its etiology.

The Veteran's representative argued that an article from the Journal of Diabetes Research titled, The Relationship between Type 2 Diabetes Mellitus and Related Thyroid Diseases, supported the Veteran's claim.  A copy of that article is of record.

The Veteran was afforded another VA examination in December 2013.  The initial examination occurred without review of the claims file or medical records.  At that time, the Veteran asserted that he had been diagnosed with hypothyroidism in 1997.  The examiner conducted an examination of the Veteran, but waited until after review of the records to make a final evaluation.  In a December 2013 addendum, the examiner noted review of the claims file, including review of the above-referenced article.  The examiner concluded that it was less likely than not that the hypothyroidism was caused or aggravated by the Veteran's service-connected diabetes mellitus.  The rationale was that diabetes can occur consequent to thyroid dysfunction.  The examiner, however, indicated that she could not provide an opinion regarding whether the Veteran had undiagnosed hypothyroidism before he was diagnosed with diabetes mellitus or whether the hypothyroidism was incurred in or is otherwise related to service.  An opinion could not be provided because hypothyroidism was diagnosed based on thyroid function testing, namely TSH and free T4 levels.  No thyroid function tests prior to the diagnosis of diabetes mellitus (or within one year of separation from service) were of record.  The examiner also noted a hypothyroid state could cause insulin dependence, which could lead to diabetes mellitus.  So there was an association between hypothyroidism and diabetes mellitus, but not one that could afford a positive opinion in this case.  In support of this conclusion, the examiner provided excerpts from two articles.  The articles found that there was a positive association between hypothyroidism leading to insulin resistance (and diabetes mellitus), but that there was no current evidence of a link showing that diabetes mellitus could cause or aggravate hypothyroidism.  Specifically, "The interface between thyroid malfunction owing to diabetes mellitus is a matter of investigation."

Following the receipt of additional private treatment records from the Veteran's physician, the examiner provided a July 2014 addendum to the examination report.  She reiterated the conclusions of the December 2013 addendum and noted that hypothyroidism could cause insulin resistance and, therefore, diabetes mellitus, but that her previous opinions and rationale were unchanged as to in-service incurrence of hypothyroidism and whether it was caused or aggravated by the service-connected diabetes mellitus.

Thus, the Veteran has a current diagnosis of hypothyroidism and, as mentioned, is service-connected for diabetes mellitus, type II.  As such, the critical question is whether the Veteran's hypothyroidism was caused or aggravated by his diabetes mellitus, or any other incident related to service.  Based on the evidence of record, the Board concludes it was not.

In reaching that determination, the Board finds the December 2013 VA examination report with December 2013 and July 2014 addenda of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered as to secondary service connection.  Specifically, the examiner cited to multiple articles for the proposition that it had been demonstrated that hypothyroidism could cause or aggravate diabetes mellitus, but that there was not sufficient medical evidence to demonstrate the opposite, that is, that diabetes mellitus could cause or aggravate hypothyroidism.  As the Veteran was claiming the later, the medical evidence did not support such a conclusion.  The Board finds this conclusion to be fully explained and consistent with the evidence of record.

As to the examiner's opinions for direct service connection, the Board has considered the Court's holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate, as a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  In this case, the Board concludes that the December 2013 and July 2014 addenda did provide sufficient reasons for being unable to provide a concrete opinion as to whether the Veteran's hypothyroidism preexisted his diabetes mellitus or was incurred in or is otherwise related to service.  As discussed above, the examiner discussed how a diagnosis of hypothyroidism was dependent on thyroid function tests and noted the absence of thyroid function tests prior to the diagnosis of diabetes mellitus, including the period of service and one year after service.  As there is no evidence that such evidence currently or ever existed, the Board finds the examination report addenda to be adequate.  

As noted above, the Veteran has contended that he was diagnosed with hypothyroidism in 1994, which would be within one year of his separation from service.  Certainly the Veteran is competent to report a contemporary diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  That said, the Veteran also reported during the December 2013 Board hearing that he was diagnosed with hypothyroidism in 1997, outside of the presumptive period.  The Board finds the Veteran's reports particularly problematic in light of the December 2000 private records that documented a history of diabetes mellitus, but not a diagnosis of or medication for hypothyroidism.  Instead, it was only after December 2000 blood testing that the Veteran was prescribed Synthroid.  As the Veteran contends that he was placed on Synthroid immediately after his diagnosis of hypothyroidism, the Board finds that his statements regarding a diagnosis of hypothyroidism in 1994 significantly problematic.  In light of the Veteran's contradictory statements regarding the date of onset of a diagnosis of hypothyroidism and the medical evidence of record, the Board concludes that the Veteran's reports of a diagnosis of hypothyroidism in 1994 are not credible.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

In reaching that decision, the Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding a diagnosis of hypothyroidism in 1994.  Rather, this is a case in which the Veteran has made contradictory statements regarding the timing of his first diagnosis and there is medical evidence documenting initial treatment for hypothyroidism in December 2000.  

The Veteran has not reported a continuity of symptoms associated with hypothyroidism from service.  Indeed, he has asserted that his initial diagnosis of hypothyroidism was made following a hospitalization for unrelated shortness of breath.  As such, there is no basis for granting entitlement to service connection pursuant to the provisions of 38 C.F.R. § 3.303(b) (2014), based on chronicity and continuity.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As to otherwise granting entitlement to service connection for hypothyroidism on a direct basis, the Board notes that there is no medical evidence linking the Veteran's hypothyroidism directly to service.  

The Board has considered the statements of the Veteran that his private treatment provider told him that his hypothyroidism was caused or aggravated by his diabetes mellitus. While the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, Jandreau, 492 F.3d at 1377, the Board finds that his competence to relate a complex rationale as to the etiology of a current disability is less certain.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Such statements are further suspect in light of the above cited studies that demonstrate that hypothyroidism can cause or aggravate diabetes mellitus, but not showing the opposite (as would be required in this case).  Such a complicated relationship makes the possibility of miscommunication even more likely.  Moreover, the Board indicated in its prior remand instructions that the Veteran's physician could provide a letter detailing any opinion as to the relationship between hypothyroidism and diabetes mellitus, but none is of record.  As such, the Board finds the Veteran's representations as to opinions related to him by a private treatment provider to be of extremely limited probative value.

The Board has considered the general reports of the Veteran that his hypothyroidism was caused or permanently aggravated by his service-connected diabetes mellitus, or is otherwise a direct result of his military service.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the timing of diagnosis and the etiology of hypothyroidism falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In light of the foregoing and the complexity of attributing hypothyroidism to diabetes mellitus or some other incident associated with his military service, the Board affords the Veteran's contentions no probative weight.

It is also noted that the Veteran served in the Persian Gulf and therefore 38 C.F.R. § 3.117 is potentially applicable.  However, as the Veteran has a diagnosed disability, hypothyroidism, which is not a medically unexplained chronic multisymptom illness, the regulation is not for application.

In conclusion, the December 2013 VA examiner clearly reviewed the Veteran's medical history (prior to the December 2013 and July 2014 addenda), interviewed the Veteran, and offered a detailed rationale for the opinion.  The Board finds this the most probative evidence of record.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for hypothyroidism is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


